Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I(b) in the reply filed on March 10, 2022 is acknowledged.

Claim Objections
Claims 26 and 27 are objected to because of the following informalities:  
Claim 26 depends on itself and should be changed to depend on claim 25.
Claim 27 depends on itself and should be changed to depend on claim 26.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 10, 12, 21-26 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDevitt et al. (U.S. Patent No. 9,397,404).
McDevitt, in figure 2, discloses:
Claim 1: an antenna array, comprising: a backplane (28); and a plurality of printed circuit boards (22; see also fig. 10) supported at a first edge by the backplane, the plurality of printed circuit boards arranged parallel to and spaced apart from one another, each of 
Claim 2: wherein the plurality of printed circuit boards are arranged orthogonal to the backplane (fig. 2).
Claims 6 and 25: wherein each of the plurality of printed circuit boards includes a first portion (portion of 22 proximate 26 and 28) proximate the backplane and having a first thickness (thickness of 22) and a second portion (24) proximate the second free edge of the printed circuit board and having a second thickness (width of 24) greater than the first thickness (fig. 2).
Claims 7 and 26: wherein each of the plurality of printed circuit boards includes a thermal dissipation structure (230, fig. 11) supported by the first portion of the printed circuit board.
Claims 10 and 29: wherein the linear array of dipole antenna elements includes a first subset (dipole elements on card 22) of dipole antenna elements oriented in a first direction and a 30second subset (dipole elements on card 24) of dipole antenna elements oriented in a second direction.
Claim 12: wherein the dipole antenna elements of the first subset of dipole antenna elements alternate with the dipole antenna elements of the second subset of dipole antenna elements along the length of the linear array of dipole antenna elements (fig. 17).
Claim 21: figures 15A and 15B disclose wherein each of the linear array of dipole 10antenna elements comprises: a first dipole arm (294B) that comprises a proximal section (288A) that extends normal to the backplane and a distal section (286A) that extends perpendicular from the proximal section in a first direction that is parallel to the backplane; and a second dipole arm (294C) that comprises a proximal section (288B) that extends  (286B) that extends perpendicular from the proximal section in a second direction, that is opposite from the first direction, the second direction also being parallel to the backplane.
Claim 22: wherein the proximal sections of the first and second dipole arms comprise parallel overlapping striplines (fig. 15A).
Claim 23: wherein the distal sections of the first and second dipole arms are parallel with one another and extend in opposite directions and do not have substantial overlap (fig. 15A).
Claim 24: wherein each of the linear array of dipole antenna elements comprises a reflector (240, fig. 12) comprising a strip located outward of the first dipole arm 25and the second dipole arm proximate the second free edge of the printed circuit board.

Allowable Subject Matter
Claims 8, 9, 11, 27, 28, 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Claiborne (U.S. Patent No. 6,359,596), in figure 7e, discloses at least the invention of claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Karacsony/Primary Examiner, Art Unit 2845